      Case 4:21-cv-00052-WTM-CLR Document 8 Filed 03/11/21 Page 1 of 5



               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

LAURA LOWRY,                      )
                      Plaintiff, )
v.                                )           CIVIL ACTION FILE NO.
                                  )           4:21-cv-00052-WTM-CLR
MEGA TRUCKING, LLC.,              )
a corporation; and PRIME          )
PROPERTY CASUALTY                 )
INSURANCE, INC, a corporation; )
and MARCUS HACKNEY,               )
an individual                     )
                      Defendants. )
                                  )

                     AMENDED NOTICE OF REMOVAL

      COMES NOW Defendants Mega Trucking, LLC, Prime Casualty Insurance,

Inc., and Marcus Hankey, (“these Defendants”) pursuant to 28 U.S.C. §§ 1332,

1441, and 1446, and file this Amended Notice of Removal from the State Court of

Chatham County, in response to this Court’s February 25th, 2021 order, as follows:

      1.     Plaintiff filed this action against these Defendants in the Superior Court

of Chatham County on October 20, 2020, where it was assigned civil action number

STCV20-02013.

      2.     This Amended Notice of Removal is being made in response to this

Court’s February 25th, 2021 order. Therefore, this Notice of Removal is timely filed.
      Case 4:21-cv-00052-WTM-CLR Document 8 Filed 03/11/21 Page 2 of 5



      3.     Plaintiff is an individual who is a citizen and resident of the State of

Georgia (Compl ¶1). As such, Plaintiff is a citizen of Georgia for purposes of federal

court jurisdiction.

      4.     Marcus Hackney is an individual who is a resident of Florida. As such,

Marcus Hackney is a citizen of Florida for purposes of federal court jurisdiction.

      5.     Erick Rodriguez is an individual who is a resident of Florida. His

address is 3355 W 68 St, Unit 188, Hialeah, Florida 33018. He is the founder and

Chief Operating Officer of defendant Mega Trucking, LLC.

      6.     Bryn Wells is an individual who is a resident of Florida. His address is

19366 SW 14th Street, Pembroke Pines, Florida 33029. He is the Chief Executive

Officer of defendant Mega Trucking, LLC.

      7.     Angel Canalejo is an individual who is a resident of Florida. His

address is 1591 SW 54 Avenue, Plantation, Florida 33317. He is the President of

defendant Mega Trucking, LLC.

      8.     Mega Trucking, LLC., is incorporated under the laws of Florida with

its principal place of business in Florida, with all its members being residents of

Florida. As such, Mega Trucking Inc., is a citizen of Florida for purposes of diversity

jurisdiction in federal court.

      9.     Prime Property Casualty Insurance, Inc, is incorporated under the laws

of Illinois with its principal place of business in Utah. As such, Prime Property

Casualty Insurance, Inc., is a citizen of Utah for purposes of diversity jurisdiction.

                                          -2-
      Case 4:21-cv-00052-WTM-CLR Document 8 Filed 03/11/21 Page 3 of 5



      10.    Complete diversity of citizenship exists between the parties.

      11.    The amount in controversy exceeds $75,000, exclusive of interests and

costs. This cause of action arises out of a motor vehicle accident between the

plaintiff and Defendant Hackney. “When the complaint does not claim a specific

amount of damages, removal from state court is proper if it is facially apparent from

the complaint that the amount in controversy exceeds the jurisdictional

requirement.” Fernandez v. Integon Nat’l Ins. Co., 2018 U.S. Dist. Lexis 228116

(2018). In her complaint, plaintiff alleges she was injured in and about her body and

extremities, which she alleges resulted in pain and suffering, disability, physical

impairment, disfigurement, mental anguish, inconvenience, aggravation and/or

activation of pre-existing condition or physical defects, and loss of capacity for the

enjoyment of life, all of which are continuing and are permanent in nature, past and

future medical and related expenses, loss of earnings and/or loss of ability to earn

monies in the past and permanent impairment of her future ability to earn income.

(“Compl. ¶ 15). As a result of the foregoing, this Court has jurisdiction pursuant to

28 U.S.C. § 1332 upon removal pursuant to 28 U.S.C. §§ 1441 and 1446.

      12.    Defendant has filed a Notice of Filing of this Notice of Removal with

the Clerk of the State Court of Chatham County, Georgia, with service on Plaintiff’s

counsel.

      WHEREFORE, this Court now has jurisdiction over this action.

      Respectfully submitted this 11th day of March, 2021.

                                         -3-
    Case 4:21-cv-00052-WTM-CLR Document 8 Filed 03/11/21 Page 4 of 5



                                      FREEMAN MATHIS & GARY, LLP

                                      /s/ Wayne S. Melnick
                                      Wayne S. Melnick
                                      Georgia Bar No. 501267
                                      wmelnick@fmglaw.com
                                      Aaron P. Miller
                                      Georgia Bar No. 898190
                                      Amiller@fmglaw.com
                                      Attorney for Defendants
100 Galleria Parkway - Suite 1600
Atlanta, GA 30339-5948
(770) 818-0000 (telephone)
(770) 937-9960 (facsimile)




                                    -4-
      Case 4:21-cv-00052-WTM-CLR Document 8 Filed 03/11/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically submitted the foregoing

AMENDED NOTICE OF REMOVAL to the clerk of court using the CM/ECF

system, which will automatically send electronic mail notification of such filing to

counsel of record who are CM/ECF participants. Counsel of record are:

                                  Matthew Grossman
                                  Farah & Farah, P.A.
                                10 West Adams Street
                                Jacksonville, FL 32202

This 11th day of March, 2021.

                                           FREEMAN MATHIS & GARY, LLP

                                           /s/ Wayne S. Melnick
                                           Wayne S. Melnick
                                           Georgia Bar No. 501267
                                           wmelnick@fmglaw.com
                                           Aaron P. Miller
                                           Georgia Bar No. 898190
100 Galleria Parkway                       Amiller@fmglaw.com
Suite 1600
Atlanta, GA 30339-5948                     Attorney for Defendants
(770) 818-0000 (telephone)
(770) 937-9960 (facsimile)
